
	
		II
		110th CONGRESS
		1st Session
		S. 658
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2007
			Mr. Thomas (for himself,
			 Mr. Enzi, Mr.
			 Allard, Mr. Craig, and
			 Mr. Hagel) introduced the following bill;
			 which was read twice and referred to the Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Endangered Species Act of 1973 to improve
		  the processes for listing, recovery planning, and delisting, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Endangered Species Reform Act of
			 2007.
		2.Listing process
			 reforms
			(a)Best Scientific
			 and Commercial Data Available
				(1)In
			 generalSection 3 of the Endangered
			 Species Act of 1973 (16 U.S.C. 1532) is amended—
					(A)by striking the
			 section heading and inserting the following:
						
							3.Definitions and
				general
				provisions
							;
					(B)by striking
			 For the purposes of this Act— and inserting the
			 following:
						
							(a)DefinitionsIn
				this Act:
							;
				and
					(C)by adding at the
			 end the following:
						
							(b)General
				ProvisionsIn any case in which this Act requires the Secretary
				to use the best scientific and commercial data available, the Secretary shall
				obtain and use scientific or commercial data that are empirical or have been
				field-tested or
				peer-reviewed.
							.
					(2)Conforming
			 amendmentThe table of contents in the first section of the
			 Endangered Species Act of 1973 (16
			 U.S.C. prec. 1531) is amended by striking the item relating to section 3 and
			 inserting the following:
					
						
							Sec. 3. Definitions and general
				provisions.
						
						.
				(b)Finding of
			 Sufficient Biological Information To Support Recovery
			 PlanningSection 4(b) of the Endangered Species Act of 1973 (16 U.S.C.
			 1533(b)) is amended—
				(1)in paragraph
			 (1)(A)—
					(A)by striking
			 “shall make” and inserting the following: “shall—
						
							(i)make
							;
					(B)by striking the
			 period at the end and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(ii)determine that a species is an
				endangered species or a threatened species only if the Secretary finds that
				there is sufficient biological information to support recovery planning for the
				species under subsection (f).
							;
				and
					(2)in the first
			 sentence of paragraph (3)(A), by inserting before the period at the end the
			 following: and as to whether the petition presents sufficient biological
			 information to support recovery planning for the species under subsection
			 (f).
				(c)Petition
			 ProcessSection 4(b)(3) of the Endangered Species Act of 1973 (16 U.S.C.
			 1533(b)(3)) is amended by adding at the end the following:
				
					(E)Listing
				petition informationIn the case of a petition to add a species
				to a list published under subsection (c), a finding that the petition presents
				the information described in subparagraph (A) shall not be made unless the
				petition provides—
						(i)documentation
				from a published scientific source that the fish, wildlife, or plant that is
				the subject of the petition is a species;
						(ii)(I)a description of the
				available data on the historical and current range and distribution of the
				species;
							(II)an explanation of the methodology used
				to collect the data; and
							(III)identification of the location where
				the data can be reviewed;
							(iii)an appraisal of
				the available data on the status and trends of all extant populations of the
				species;
						(iv)an appraisal of
				the available data on the threats to the species;
						(v)an identification
				of the information contained or referred to in the petition that has been
				peer-reviewed or field-tested; and
						(vi)a description of
				at least 1 study or credible expert opinion, from a person not affiliated with
				the petitioner, to support the action requested in the petition.
						(F)Notification to
				states
						(i)Petitioned
				actionsIf a petition is found to present information described
				in subparagraph (A), the Secretary shall—
							(I)notify and
				provide a copy of the petition to the State agency of each State in which the
				species is believed to occur; and
							(II)solicit the
				assessment of the agency as to whether the petitioned action is warranted,
				which assessment shall be submitted to the Secretary during a comment period
				ending 90 days after the date of the notification.
							(ii)Other
				actionsIf the Secretary has not received a petition to add a
				species to a list published under subsection (c) and the Secretary is
				considering proposing to list the species as an endangered species or a
				threatened species under subsection (a), the Secretary shall—
							(I)notify the State
				agency of each State in which the species is believed to occur; and
							(II)solicit the
				assessment of the agency as to whether the listing would be in accordance with
				subsection (a), which assessment shall be submitted to the Secretary during a
				comment period ending 90 days after the date of the notification.
							(iii)Consideration
				of state assessmentsBefore publication of a finding described in
				subparagraph (A) that a petitioned action is warranted, the Secretary shall
				consider any assessments submitted with respect to the species within the
				comment period established under clause (i) or
				(ii).
						.
			(d)Improvement of
			 Public Hearings in the Listing Process
				(1)In
			 generalSection 4(b)(5) of the Endangered Species Act of 1973 (16 U.S.C.
			 1533(b)(5)) is amended by striking subparagraph (E) and inserting the
			 following:
					
						(E)promptly hold at least 2 hearings in
				each State in which the species proposed for determination as an endangered
				species or a threatened species is located (including at least 1 hearing in an
				affected rural area if 1 or more rural areas within the State are affected by
				the determination), except that the Secretary may not be required to hold more
				than 10 hearings under this subparagraph with respect to the proposed
				regulation.
						.
				(2)Definition of
			 rural areaSection 3(a) of the Endangered Species Act of 1973 (16 U.S.C.
			 1532(a)) (as amended by subsection (a)(1)(B)) is amended—
					(A)by redesignating
			 paragraphs (12) through (14) as paragraphs (11) through (13), respectively;
			 and
					(B)by inserting
			 before paragraph (15) the following:
						
							(14)Rural
				areaThe term rural area means a county or
				unincorporated area that has no city or town with a population of more than
				10,000
				individuals.
							.
					(3)Conforming
			 amendmentSection 7(n) of the Endangered Species Act of 1973 (16 U.S.C.
			 1536(n)) is amended in the first sentence by striking , as defined by
			 section 3(13) of this Act,.
				(e)Emergency
			 ListingSection 4(b)(7) of the Endangered Species Act of 1973 (16 U.S.C.
			 1533(b)(7)) is amended in the first sentence by striking posing a
			 significant risk to the well-being and inserting that poses an
			 imminent threat to the continued existence.
			(f)Other Listing
			 ReformsSection 4(b) of the Endangered Species Act of 1973 (16 U.S.C.
			 1533(b)) is amended by adding at the end the following:
				
					(9)Availability of
				listing data
						(A)In
				generalSubject to subparagraph (B), upon publication of a
				proposed regulation determining that a species is an endangered species or a
				threatened species, the Secretary shall make publicly available—
							(i)all information
				on which the determination is based, including all scientific studies and data
				underlying the studies; and
							(ii)all information
				relating to the species that the Secretary possesses and that does not support
				the determination.
							(B)LimitationSubparagraph
				(A) does not require disclosure of any information that—
							(i)is not required
				to be made available under section 552 of title 5, United States Code (commonly
				known as the Freedom of Information Act); or
							(ii)is prohibited
				from being disclosed under section 552a of title 5, United States Code
				(commonly known as the Privacy Act).
							(10)Establishment
				of criteria for scientific studies to support listingNot later
				than 1 year after the date of enactment of this paragraph, the Secretary shall
				promulgate regulations that establish criteria that must be met for scientific
				and commercial data to be used as the basis of a determination under this
				section that a species is an endangered species or a threatened species.
					(11)Field
				data
						(A)RequirementThe
				Secretary may not determine that a species is an endangered species or a
				threatened species unless the determination is supported by data obtained by
				observation of the species in the field.
						(B)Data from
				landownersThe Secretary shall—
							(i)accept and
				acknowledge receipt of data regarding the status of a species that is collected
				by an owner of land through observation of the species on the land; and
							(ii)include the data
				in the rulemaking record compiled for any determination that the species is an
				endangered species or a threatened
				species.
							.
			3.Deadline for
			 development of recovery plansSection 4(f) of the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1533(f)) is amended by adding at the end the following:
			
				(6)Deadline for
				development of recovery plansThe Secretary shall—
					(A)begin developing
				a recovery plan required for a species under paragraph (1) on the date of
				promulgation of the proposed regulation to implement a determination under
				subsection (a)(1) with respect to the species; and
					(B)issue a recovery
				plan in final form not later than the date of promulgation of the final
				regulation to implement the
				determination.
					.
		4.DelistingSection 4(f) of the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1533(f)) (as amended by section 3) is amended by adding at the end the
			 following:
			
				(7)Effect of
				fulfillment of recovery plan criteria
					(A)Change in
				statusIf the Secretary finds that the criteria of a recovery
				plan have been met for a change in status of the species covered by the
				recovery plan from an endangered species to a threatened species, or from a
				threatened species to an endangered species, the Secretary shall promptly
				publish in the Federal Register a notice of the change in status of the
				species.
					(B)Removal from
				listingIf the Secretary finds that the criteria of a recovery
				plan have been met for the removal of the species covered by the recovery plan
				from a list published under subsection (c), the Secretary shall promptly
				publish in the Federal Register a notice of an intent to remove the species
				from the
				list.
					.
		
